215 F.2d 752
Anna BENSON et al., Appellants,v.Hannah Anderson.
No. 15095.
United States Court of Appeals, Eighth Circuit.
Sept. 9, 1954.

Appeal from the United States District Court for the District of Nebraska.
Raymond M. Crossman, Thomas C. Quinlan, Omaha, Neb., and Harvey R. Ellenberger, Tekamah, Neb., for appellants.
Edward A. Mullery, Yale C. Holland and John A. McKenzie, Omaha, Neb., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed with prejudice at appellants' costs, on stipulation of parties.